Exhibit 10.3

 

PLUG POWER INC.

OFFICER INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of ________________
by and between Plug Power Inc., a Delaware corporation (the “Company”), and
____________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to provide/continue to provide services
to the Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Charter”) and the Third Amended and Restated By-laws of the Company (the
“Bylaws”) require indemnification of the officers and directors of the Company,
and Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”);

WHEREAS, the Charter, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders;

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law, regardless of any amendment or
revocation of the Charter or the Bylaws, so that they will serve/continue to
serve the Company free from undue concern that they will not be so indemnified;
and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, the Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 








Section 1.Services to the Company.  Indemnitee agrees to serve as [a director
and]1 an officer of the Company.  Indemnitee may at any time and for any reason
resign from [any]2 such position (subject to any other contractual obligation or
any obligation imposed by law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee.

 

Section 2.Definitions.

 

As used in this Agreement:

 

(a)“Change in Control” shall be deemed to have occurred in any one of the
following events:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other than
the Company, any of its subsidiaries, any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries, together with all Affiliates and Associates
(as such terms are hereinafter defined) of such person), shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 25% or more of
the then outstanding shares of common stock of the Company (the “Stock”) (other
than as a result of an acquisition of securities directly from the Company); or

(ii)persons who, as of the effective date of this Agreement (the “Effective
Date”), constitute the Company’s Board of Directors (the “Incumbent Directors”)
cease for any reason, including, without limitation, as a result of a tender
offer, proxy contest, merger or similar transaction, to constitute at least a
majority of the Board, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (A) a vote of at least a majority of the Incumbent
Directors or (B) a vote of at least a majority of the Incumbent Directors who
are members of a nominating committee comprised, in the majority, of Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

(iii)Upon (A) the consummation of any consolidation or merger of the Company
where the shareholders of the Company, immediately prior to the consolidation or
merger, did not, immediately after the consolidation or merger, beneficially own
(as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, shares

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1Include for an officer that is also a director of the Company.

2Include for an officer that is also a director of the Company.





2




representing in the aggregate more than 50% of the voting shares of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (B) the consummation of any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company or (C) the completion of a liquidation or
dissolution that has been approved by the stockholders of the Company.

(iv)For purposes of this Agreement, “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the Exchange Act, as
in effect on the date of this Agreement; provided,  however, that no person who
is a director or officer of the Company shall be deemed an Affiliate or an
Associate of any other director or officer of the Company solely as a result of
his position as director or officer of the Company.

(b)“Corporate Status” describes the status of a person as a current or former
[director or]3 officer of the Company or current or former director, manager,
partner, officer, employee, agent or trustee of any other Enterprise which such
person is or was serving at the request of the Company.

(c)“Enforcement Expenses” shall include all reasonable attorneys’ fees, court
costs, transcript costs, fees of experts, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other out-of-pocket disbursements or expenses of the types customarily
incurred in connection with an action to enforce indemnification or advancement
rights, or an appeal from such action.  Expenses, however, shall not include
fees, salaries, wages or benefits owed to Indemnitee.

 

(d)“Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.

 

(e)“Expenses” shall include all reasonable attorneys’ fees, court costs,
transcript costs, fees of experts, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, and all
other out-of-pocket disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or an appeal resulting from a Proceeding.  Expenses, however,
shall not include amounts paid in settlement by Indemnitee, the amount of
judgments or fines against Indemnitee or fees, salaries, wages or benefits owed
to Indemnitee.

 

(f)“Independent Counsel” means a law firm, or a partner (or, if applicable,
member or shareholder) of such a law firm, that is experienced in matters of
Delaware corporation law and neither presently is, nor in the past five (5)
years has been, retained to represent: (i) the Company, any subsidiary of the
Company, any Enterprise or Indemnitee in any

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3Include for an officer that is also a director of the Company.





3




matter material to any such party; or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.  The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(g)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative, regulatory or
investigative nature, and whether formal or informal, in which Indemnitee was,
is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was [a director or]4 an officer of the Company or is or was
serving at the request of the Company as a director, manager, partner, officer,
employee, agent or trustee of any Enterprise or by reason of any action taken by
Indemnitee or of any action taken on his or her part while acting as [a director
or]5 an officer of the Company or while serving at the request of the Company as
a director, manager, partner, officer, employee, agent or trustee of any
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement; provided,
 however, that the term “Proceeding” shall not include any action, suit or
arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 12(a) of this Agreement.

Section 3.Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company and, in the case of
a criminal proceeding, had no reasonable cause to believe that his or her
conduct was unlawful.

Section 4.Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 4, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on his or her behalf
in connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4Include for an officer that is also a director of the Company.

5Include for an officer that is also a director of the Company.





4




best interests of the Company.  No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that the Delaware Court of Chancery (the
“Delaware Court”) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court shall deem proper.

 

Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement and except
as provided in Section 7, to the extent that Indemnitee is a party to or a
participant in any Proceeding and is successful in such Proceeding or in defense
of any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful as to one or more but less than all claims, issues or matters
in such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with each successfully resolved claim, issue or matter.  For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

Section 6.Reimbursement for Expenses of a Witness or in Response to a
Subpoena.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his or her Corporate Status, (i) is a witness in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse Indemnitee for all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

 

Section 7.Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a)to indemnify for amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such amounts under any insurance policy, contract,
agreement or otherwise;

(b)to indemnify for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, or from the purchase or sale by
Indemnitee of such securities in violation of Section 306 of the Sarbanes-Oxley
Act of 2002 (“SOX”);

(c)to indemnify for any reimbursement of, or payment to, the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the Company
pursuant to Section 304 of SOX or any formal policy of the Company adopted by
the Board (or a committee thereof), or any





5




other remuneration paid to Indemnitee if it shall be determined by a final
judgment or other final adjudication that such remuneration was in violation of
law;

(d)to indemnify with respect to any Proceeding, or part thereof, brought by
Indemnitee against the Company, any legal entity which it controls, any director
or officer thereof or any third party, unless (i) the Board has consented to the
initiation of such Proceeding or part thereof and (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; provided,  however, that this Section 7(d) shall
not apply to (A) counterclaims or affirmative defenses asserted by Indemnitee in
an action brought against Indemnitee or (B) any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought as
described in Section 12; or

(e)to provide any indemnification or advancement of expenses that is prohibited
by applicable law (as such law exists at the time payment would otherwise be
required pursuant to this Agreement).

Section 8.Advancement of Expenses.  Subject to Section 9(b), the Company shall
advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within forty-five  (45) days after the receipt by the Company of a statement or
statements requesting such advances (including any invoices received by
Indemnitee, which such invoices may be redacted as necessary to avoid the waiver
of any privilege accorded by applicable law) from time to time, whether prior to
or after final disposition of any Proceeding.  Advances shall be unsecured and
interest free.  Advances shall be made without regard to Indemnitee’s (i)
ability to repay the expenses, (ii) ultimate entitlement to indemnification
under the other provisions of this Agreement, and (iii) entitlement to and
availability of insurance coverage, including advancement, payment or
reimbursement of defense costs, expenses or covered loss under the provisions of
any applicable insurance policy (including, without limitation, whether such
advancement, payment or reimbursement is withheld, conditioned or delayed by the
insurer(s)).  Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent required by law to
repay the advance if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company.  The right to
advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein.  Nothing in this
Section 8 shall limit Indemnitee’s right to advancement pursuant to Section
12(e) of this Agreement.

Section 9.Procedure for Notification and Defense of Claim.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor specifying the basis for the claim, the
amounts for which Indemnitee is seeking payment under this Agreement, and all
documentation related thereto as reasonably requested by the Company.





6




(b)In the event that the Company shall be obligated hereunder to provide
indemnification for or make any advancement of Expenses with respect to any
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed) upon
the delivery to Indemnitee of written notice of the Company’s election to do
so.  After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the fees and expenses actually and reasonably incurred by
Indemnitee with respect to his or her separate counsel shall be Expenses
hereunder.

 

(c)In the event that the Company does not assume the defense in a Proceeding
pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.

 

(d)The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its prior
written consent (which consent shall not be unreasonably withheld or delayed). 
Without limiting the generality of the foregoing, the fact that an insurer under
an applicable insurance policy delays or is unwilling to consent to such
settlement or is or may be in breach of its obligations under such policy, or
the fact that directors’ and officers’ liability insurance is otherwise
unavailable or not maintained by the Company, may not be taken into account by
the Company in determining whether to provide its consent. The Company shall
not, without the prior written consent of Indemnitee (which consent shall not be
unreasonably withheld or delayed), enter into any settlement which (i) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or any monetary damages for which Indemnitee is not wholly and
actually indemnified hereunder or (ii) with respect to any Proceeding with
respect to which Indemnitee may be or is made a party or may be otherwise
entitled to seek indemnification hereunder, does not include the full release of
Indemnitee from all liability in respect of such Proceeding.

 

Section 10.Procedure Upon Application for Indemnification.

 

(a)Upon written request by Indemnitee for indemnification pursuant to Section
9(a), a determination, if such determination is required by applicable law, with
respect to Indemnitee’s entitlement to indemnification hereunder shall be made
in the specific case by one of the following methods:  [(x) if a Change in
Control shall have occurred and indemnification is being requested by Indemnitee
hereunder in his or her capacity as a director of the Company, by Independent
Counsel in a written opinion to the Board; or (y) in any other case,]6 (i) by a

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

6Include only for an officer who is also a director of the Company.





7




majority vote of the disinterested directors, even though less than a quorum;
(ii) by a committee of disinterested directors designated by a majority vote of
the disinterested directors, even though less than a quorum; or (iii) if there
are no disinterested directors or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board.  For purposes hereof,
disinterested directors are those members of the Board who are not parties to
the action, suit or proceeding in respect of which indemnification is
sought.  In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within forty-five (45) days after such
determination.  Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, in making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such counsel
or the Company, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any out-of-pocket costs or expenses (including reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(b)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 10(a), the Independent Counsel shall be
selected by the Board[; provided that, if a Change in Control shall have
occurred and indemnification is being requested by Indemnitee hereunder in his
or her capacity as a director of the Company, the Independent Counsel shall be
selected by Indemnitee]7.  Indemnitee [or the Company, as the case may
be,]8 may, within ten (10) days after written notice of such selection, deliver
to the Company [or Indemnitee, as the case may be,]9 a written objection to such
selection; provided,  however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit.  If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected without objection, either Indemnitee or the Company may petition the
Delaware Court for resolution of any objection which shall have been made by
Indemnitee or the Company to the selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate.   The person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof.  Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a) of this

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7Include only for an officer that is also a director of the Company.

8Include only for an officer that is also a director of the Company.

9Include only for an officer that is also a director of the Company.





8




Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(c)Notwithstanding anything to the contrary contained in this Agreement, the
determination of entitlement to indemnification under this Agreement shall be
made without regard to the Indemnitee’s entitlement to and availability of
insurance coverage, including advancement, payment or reimbursement of defense
costs, expenses or covered loss under the provisions of any applicable insurance
policy (including, without limitation, whether such advancement, payment or
reimbursement is withheld, conditioned or delayed by the insurer(s)).

 

Section 11.Presumptions and Effect of Certain Proceedings.

 

(a)To the extent permitted by applicable law, in making a determination with
respect to entitlement to indemnification hereunder, it shall be presumed that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.

(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

(c)The knowledge and/or actions, or failure to act, of any director, manager,
partner, officer, employee, agent or trustee of the Company, any subsidiary of
the Company, or any Enterprise shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

Section 12.Remedies of Indemnitee.

(a)Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty  (60) days after receipt by the Company of the
request for indemnification for which a determination is to be made other than
by Independent Counsel, (iv) payment of indemnification or reimbursement of
expenses is not made pursuant to Section 5 or 6 or the last sentence of Section
10(a) of this Agreement within forty-five (45) days after receipt by the Company
of a written request therefor (including any invoices received by Indemnitee,
which such invoices may be redacted as necessary to avoid the waiver of any
privilege accorded by applicable law) or (v) payment of indemnification pursuant
to Section 3 or 4 of this Agreement is not made within forty-five (45) days
after a determination has





9




been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by the Delaware Court of his or her entitlement to
such indemnification or advancement.  Alternatively, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 12(a); provided,  however, that the foregoing time limitation shall not
apply in respect of a proceeding brought by Indemnitee to enforce his or her
rights under Section 5 of this Agreement.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)In the event that a determination shall have been made pursuant to Section
10(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 12 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 12, the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement, as the case may be.

 

(c)If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

(e)The Company shall indemnify Indemnitee to the fullest extent permitted by law
against any and all Enforcement Expenses and, if requested by Indemnitee, shall
(within forty-five (5) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company in the suit for which indemnification or
advancement is being sought.  Such written request for advancement shall include
invoices received by Indemnitee in connection with such Enforcement Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law need not be included with the
invoice.

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.





10




Section 13.Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal.  To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement than would be afforded currently
under the Charter, Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, managers, partners, officers,
employees, agents or trustees of the Company or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, manager, partner, officer, employee, agent or trustee under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.

Section 14.Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as [both a director and]10 an officer of the Company
or (b) one (1) year after the final termination of any Proceeding, including any
appeal, then pending in respect of which

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

10Include for an officer that is also a director of the Company.





11




Indemnitee is granted rights of indemnification or advancement hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.  This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Indemnitee and his or
her heirs, executors and administrators.  The Company shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 15.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16.Enforcement.

(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve/continue to serve as [a director and]11 an officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as [a director and]12 an officer of the Company.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided,  however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.

Section 17.Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.  No
supplement, modification or amendment of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

11Include for an officer that is also a director of the Company.

12Include for an officer that is also a director of the Company.





12




any action taken or omitted by such Indemnitee prior to such supplement,
modification or amendment.

Section 18.Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder.  The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.

 

Section 19.Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b)    If to the Company to:

 

Plug Power Inc.

968 Albany Shaker Road

Latham, New York 12110

(518) 782-7700

Attention: Gerard L. Conway Jr., Esq., General Counsel

or to any other address as may have been furnished to Indemnitee by the Company.

Section 20.Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.

Section 21.Internal Revenue Code Section 409A.  The Company intends for this
Agreement to comply with the Indemnification exception under Section
1.409A-1(b)(10) of the regulations promulgated under the Internal Revenue Code
of 1986, as amended (the “Code”), which provides that indemnification of, or the
purchase of an insurance policy providing for





13




payments of, all or part of the expenses incurred or damages paid or payable by
Indemnitee with respect to a bona fide claim against Indemnitee or the Company
do not provide for a deferral of compensation, subject to Section 409A of the
Code, where such claim is based on actions or failures to act by Indemnitee in
his or her capacity as a service provider of the Company.  The parties intend
that this Agreement be interpreted and construed with such intent.

Section 22.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at the address set forth in Section 19 of this
Agreement with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 23.Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 24.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

 



14




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Indemnitee

 

 

